Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 1 of 7




                        EXHIBIT 1
             Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 2 of 7




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: (650) 781-8000
 4   Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
 5   One of the Attorneys
     for Plaintiff and the Putative Class
 6
 7                                     UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION
 9
10
     LAWRENCE PASCAL, individually and on                   Case No.: 3:19-cv-02559-JCS
11   behalf of all others similarly situated,
                                                            SECOND AMENDED NOTICE OF
                          Plaintiff,
12                                                          DEPOSITION PURSUANT TO FED. R.
     v.                                                     CIV. P. 30(b)(6)
13
     CONCENTRA, INC., a Delaware corporation
14
                         Defendant.
15
16   To:    Amy Pierce
            Stephen H. Turner
17          Danielle E. Stierna
            Lewis Brisbois Bisgaard & Smith LLP
18          633 West 5th Street, Suite 4000
            Los Angeles, California, 90071
19          Amy.pierce@lewisbrisbois.com
            Stephen.Turner@lewisbrisbois.com
20          Danielle.Stierna@lewisbrisbois.com
21          Counsel for Concentra, Inc.

22
     PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiff’s counsel
23
     will take the deposition of one or more representatives of Defendant Concentra, Inc. (“Concentra”) on the
24
     topics listed below. The deposition will be taken at 10:00 a.m., on April 15, 2021, via video or internet
25
     conference technology.
26
27
28                                                                                           3:19-cv-02559-JCS
             Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 3 of 7




 1          The deposition will be taken before an officer authorized by law to administer oaths and take
 2   testimony and will be recorded by audio/video and stenographically. The deposition will continue from
 3   time to time until concluded and will be used for all lawful purposes.
 4          Pursuant to Federal Rules of Civil Procedure 30(b)(6), Concentra, Inc. (“Defendant”) shall
 5   designate the person(s) for examination who is/are the most knowledgeable on the following subjects for
 6   the time period from May 13, 2015 through the present:
 7
 8   1.     Defendant’s policies and procedures relating to the use of Textedly, Text Recruit, and any other
            programs, equipment, or systems, used for employee recruitment purposes.
 9
     2.     Events, occurrences, communications, and documents concerning the following: Defendant’s
10          decision, including the request and approval for purchasing and using a Textedly subscription,
            canceling or deciding not to renew the Textedly subscription, and purchasing and using Text
11          Recruit.

12   3.     Defendant’s search, investigation, preparation, and production of documents in this litigation, in
            particular with respect to the documents relating to the sample phone numbers, lists and documents
13          used to input data into Textedly and Text Recruit, and records concerning the phone number of
            Plaintiff’s.
14
     4.     Defendant’s policies and procedures, if any, for obtaining, confirming, and substantiating consent
15          to contact persons, and determining the scope of or nature of consent to be contacted.

16   5.     Defendant’s practices regarding acquisition, storage, and preservation of records of contact
            information and consent records, as well as preservation of records concerning acquisition of
17          contact information and consent records.

18   6.     Defendant’s practices and procedures with respect to use of and interactions with Passmore
            Enterprise LLC d/b/a Healthy Recruiting Tools, Inc.
19
     7.     Defendant’s practices and procedures with respect to use of and interactions with Critical
20          Connection, Inc.

21   8.     Defendant’s practices and procedures with respect to use of and interactions with PracticeLink,
            Ltd.
22
     9.     Defendant’s practices and procedures with respect to use of and interactions with Profiles
23          Physician Database.

24   10.    Defendant’s practices and procedures with respect to use of and interactions with Indeed.com.

25   11.    Defendant’s practices and procedures with respect to use of and interactions with INLINE Group
            Data Vendor.
26   12.    Defendant’s practices and procedures with respect to use of and interactions with the APTA
27          Association.

28                                                                                           3:19-cv-02559-JCS
           Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 4 of 7




 1   13.   Defendant’s practices and procedures with respect to use of and interactions with Checkster.

 2   14.   Defendant’s practices and procedures with respect to use of and interactions with iCIMS.

 3   15.   Defendant’s practices and procedures with respect to use of and interactions with Dynamics 365.

 4   16.   Defendant’s practices and procedures regarding maintenance, storage, and preservation of records
           of communications between Defendant and potential recruits, including but not limited to the
 5         capabilities of Defendant’s systems to search, manage, sort, and filter such records by specified
           criteria.
 6
     17.   Defendant’s practices and procedures for recording whether a phone number is business, cellular,
 7         or residential.

 8   18.   Defendant’s practices and procedures for receiving, responding to, remedying, and curing
           complaints, and preserving records of complaints and “Stop” requests related to Defendant’s text
 9         message practices, including measures taken in response to or subsequent to the commencement
           of this action.
10
     19.   Defendant’s records and recordkeeping practices relating to data concerning text messages sent by
11         Defendant using Textedly and Text Recruit, and any other similar programs used to send text
           messages, including but not limited to lists of phone numbers contacted, names, personal
12         identifying information, text message content, date and time of delivery, and responses received.

13   20.   Defendant’s practices and procedures for obtaining and retaining information Defendant used to
           input into Textedly and Text Recruit for text message delivery, including but not limited to contact
14         information, identity of sources of records containing contact information, records of consent to
           be contacted by Defendant, records of revocation of any prior consent, Defendant’s internal do not
15         call list, and records relating to scrubbing numbers on Defendant’s internal do not call list or the
           national do not call list.
16   21.   Defendant’s practices and policies of maintaining compliance with telephone consumer protection
17         laws, the National Do Not Call registry, and Defendant’s internal do not call list, including process
           and procedures for requesting, conducting, implementing, authorizing, and approving employee
18         recruitment text campaigns.

     22.   Step by step process for drafting a text message, compiling list of phone numbers, and using
19         Textedly and Text Recruit to transmit such message to lists of phone numbers, and confirming
           whether message(s) were sent and received, including but not limited to:
20
21         •      June 5, 2018, using Textedly

22         •      August 7, 2018, using Textedly
23         •      August 22, 2018, using Textedly
24
           •      September 11, 2018, using Textedly
25
           •      October 30, 2018, using Textedly
26
           •      November 12, 2018, using Textedly
27
28                                                                                             3:19-cv-02559-JCS
            Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 5 of 7




 1
            •      December 6, 2018, using Textedly
 2
            •      January 25, 2019, using Textedly
 3
 4          •      March 26, 2019, using Textedly

 5          •      May 3, 2019, using Textedy
 6          •      May 13, 2019, using Textedly
 7
            •      June 7, 2019, using Textedly
 8
            •      April 17, 2019, using Textedly
 9
10          •      March 26, 2019, using Textedly

11          •      November 4–11, 2019, using Text Recruit

12          •      March 5, 2020, using Text Recruit
13
            •      October 31, 2019, using Text Recruit
14
15          A list of all parties or attorneys for parties on whom this Second Amended Notice of Deposition
16   is being served is shown in the accompanying Proof of Service.
17
18   Dated: April 6, 2021                Respectfully submitted,

19
                                                  By:_/s/ Mark L. Javitch______
20                                                Mark L. Javitch (CA SBN 323729)
                                                  JAVITCH LAW OFFICE
21
                                                  480 S. Ellsworth Ave.
22                                                San Mateo, CA 94401
                                                  Telephone: (650) 781-8000
23                                                Facsimile: (650) 648-0705
                                                  mark@javitchlawoffice.com
24
                                                  By:/s/Thomas A. Zimmerman, Jr.
25
                                                  ZIMMERMAN LAW OFFICES, P.C.
26                                                77 West Washington Street, Suite 1220
                                                  Chicago, Illinois 60602
27                                                (312) 440-0020 telephone
28                                                                                          3:19-cv-02559-JCS
     Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 6 of 7




 1                                (312) 440-4180 facsimile
                                  tom@attorneyzim.com
 2                                Admitted Pro Hac Vice
 3                                Attorneys for Plaintiff
 4                                and those similarly situated

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                  3:19-cv-02559-JCS
             Case 3:19-cv-02559-JCS Document 103-1 Filed 04/13/21 Page 7 of 7




 1                                           PROOF OF SERVICE

 2
            At the time of service, I was over 18 years of age. I am employed in County of Cook, State of
 3
     Illinois. My business address is 77 W. Washington St. Suite 1220, Chicago, IL 60602.
 4          On April 6, 2021, I mailed and emailed Plaintiff’s Second Amended Notice of Deposition to
 5   counsel for Defendant to:
 6
     Amy Piece
 7   Danielle Stierna
     Stephen Turner
 8   Lewis Brisbois
 9   633 W 5th St Ste 4000
     Los Angeles CA 90071-2074
10
     Attorneys for Defendant Concentra, Inc.
11
12          I declare under penalty of perjury under the laws of the United States that the foregoing is true
13   and correct. Executed on April 6, 2021 at Naperville, Illinois.
14
15          Dated: April 6, 2021                          /s/ Jeffrey Blake

16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                             3:19-cv-02559-JCS
